                   THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           No. 5:18-CV-133-FL

TIMOTHY CAPPS,

                     Plaintiff,

              v.

NEWMARK SOUTHERN REGION,
LLC,

                     Defendant.


              CONSENT ORDER GRANTING MOTION TO SEAL

      This matter came before the court on the parties’ joint motion to file certain

trial exhibits under seal (Doc. 234). Having reviewed the motion, and with the

consent of the parties, the Court finds that good cause exists and that the parties

are entitled to file trial exhibits 63, 64, 65, 607, 613, 614, and 615 under seal.

      IT IS THEREFORE ORDERED that the parties’ joint motion (Doc. 234) is

GRANTED, and the parties may file trial exhibits 63, 64, 65, 607, 613, 614, and 615

under seal.

      SO ORDERED, this the 14th day of October, 2020.

                                         ____________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




         Case 5:18-cv-00133-FL Document 237 Filed 10/14/20 Page 1 of 1
